
	
		110th CONGRESS
		2d Session
		S. 2159
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To require the Secretary of the Treasury to
		  mint coins in commemoration of the 50th anniversary of the establishment of the
		  National Aeronautics and Space Administration.
	
	
		1.Short titleThis Act may be cited as the
			 NASA 50th Anniversary Commemorative
			 Coin Act.
		2.FindingsThe Congress finds that—
			(1)the National Aeronautics and Space
			 Administration began operation on October 1, 1958, with about 8,000 employees
			 and an annual budget of $100,000,000;
			(2)over the next 50 years, the National
			 Aeronautics and Space Administration has been involved in many defining events
			 which have shaped the course of human history and demonstrated to the world the
			 character of the people of the United States;
			(3)among the many firsts by the National
			 Aeronautics and Space Administration are that—
				(A)on December 6, 1958, the United States
			 launched Pioneer 3, the first United States satellite to ascend to an altitude
			 of 63,580 miles;
				(B)on March 3, 1959, the United States sent
			 Pioneer 4 to the Moon, successfully making the first United States lunar
			 flyby;
				(C)on April 1, 1960, the United States
			 launched TIROS 1, the first successful meteorological satellite, observing
			 Earth’s weather;
				(D)on May 5, 1961, Freedom 7, carrying
			 Astronaut Alan B. Shepard, Jr., was the first American space flight involving
			 human beings;
				(E)on February 20, 1962, John Glenn became the
			 first American to circle the Earth, making 3 orbits in his Friendship 7 Mercury
			 spacecraft;
				(F)on December 14, 1962, Mariner 2 became the
			 first spacecraft to commit a successful planetary flyby (Venus);
				(G)on April 6, 1965, the United States
			 launched Intelsat I (also known as Early Bird 1), the first commercial
			 satellite (communications), into geostationary orbit;
				(H)on June 3 through 7, 1965, the second
			 piloted Gemini mission, Gemini IV, stayed aloft for 4 days, and astronaut
			 Edward H. White II performed the first EVA or spacewalk by an
			 American;
				(I)on June 2, 1966, Surveyor 1 became the
			 first American spacecraft to soft-land on the Moon;
				(J)on May 31, 1971, the United States launched
			 Mariner 9, the first mission to orbit another planet (Mars) beginning November
			 13, 1971;
				(K)on April 12, 1981, the National Aeronautics
			 and Space Administration launched the Space Shuttle Columbia on the first
			 flight of the Space Transportation System (STS–1).
				(L)on June 18, 1983, the National Aeronautics
			 and Space Administration launched Space Shuttle Challenger (STS–7) carrying 3
			 mission specialists, including Sally K. Ride, the first woman astronaut;
				(M)in another historic mission, 2 months
			 later, the National Aeronautics and Space Administration launched STS–8
			 carrying the first black American astronaut, Guion S. Bluford; and
				(N)on July 23, 1999, the Space Shuttle
			 Columbia’s 26th flight was led by Air Force Col. Eileen Collins, the first
			 woman to command a Shuttle mission;
				(4)on April 9, 1959, the National Aeronautics
			 and Space Administration unveiled the Mercury astronaut corps, 7 men with
			 the right stuff: John H. Glenn, Jr., Walter M. Schirra, Jr.,
			 Alan B. Shepard, Jr., M. Scott Carpenter, L. Gordon Cooper, Virgil I.
			 Gus Grissom, and Donald K. Deke Slayton;
			(5)on May 25, 1961, President John F. Kennedy,
			 reflecting the highest aspirations of the American people, proclaimed: I
			 believe this Nation should commit itself to achieving the goal, before this
			 decade is out, of landing a man on the Moon and returning him safely to Earth.
			 No single space project in this period will be more impressive to mankind, or
			 more important in the long-range exploration of space; and none will be so
			 difficult or expensive to accomplish.;
			(6)on September 19, 1961, the National
			 Aeronautics and Space Administration announced that the National Aeronautics
			 and Space Administration center dedicated to human space flight would be built
			 in Houston, Texas;
			(7)on February 17, 1973, the Manned Spacecraft
			 Center in Houston was renamed the Lyndon B. Johnson Space Center;
			(8)on December 21, 1968, Apollo 8 took off
			 atop a Saturn V booster from the Kennedy Space Center for a historic mission to
			 orbit the Moon;
			(9)as Apollo 8 traveled outward, the crew
			 focused a portable television camera on Earth and for the first time humanity
			 saw its home from afar, a tiny, lovely, and fragile blue marble
			 hanging in the blackness of space;
			(10)this transmission and viewing of Earth from
			 a distance was an enormously significant accomplishment and united the Nation
			 at a time when American society was in crisis over Vietnam, race relations,
			 urban problems, and a host of other difficulties;
			(11)on July 20, 1969, Apollo 11 astronauts Neil
			 A. Armstrong and Edwin E. Aldrin made the first lunar landing mission while
			 Michael Collins orbited overhead in the Apollo command module;
			(12)Armstrong set foot on the surface of the
			 Moon, telling the millions of listeners that it was one small step for a
			 man, one giant leap for mankind, and Aldrin soon followed and planted
			 an American flag, but omitted claiming the land for the United States, as had
			 routinely been done during European exploration of the Americas;
			(13)the 2 Moon walkers left behind an American
			 flag and a plaque bearing the inscription: Here Men From The Planet
			 Earth First Set Foot Upon the Moon. Jul. 1969 A.D. We Came in Peace for All
			 Mankind.;
			(14)on April 24, 1990, the Hubble Space
			 Telescope was launched into space aboard the STS–31 mission of the Space
			 Shuttle Discovery, and since then, the Hubble has revolutionized astronomy,
			 while expanding our knowledge of the universe and inspiring millions of
			 scientists, students, and members of the public with its unprecedented deep and
			 clear images of space;
			(15)on July 4, 1997, the Mars Pathfinder landed
			 on Mars and on January 29, 1998, an International Space Station agreement among
			 15 countries met in Washington, DC, to sign agreements to establish the
			 framework for cooperation among the partners on the design, development,
			 operation, and utilization of the Space Station;
			(16)the National Aeronautics and Space
			 Administration’s stunning achievements over the last 50 years have been won for
			 all mankind at great cost and sacrifice; in the quest to explore the universe,
			 many National Aeronautics and Space Administration employees have lost their
			 lives, including the crews of Apollo 1, the Space Shuttle Challenger, and the
			 Space Shuttle Columbia;
			(17)the success of the United States space
			 exploration program in the 20th Century augurs well for its continued
			 leadership in the 21st Century, such leadership being attributable to the
			 remarkable and indispensable partnership between the National Aeronautics and
			 Space Administration and its 10 space and research centers, including—
				(A)from small spacecraft to supercomputers,
			 science missions and payloads to thermal protection systems, information
			 technology to aerospace, the Ames Research Center in California's Silicon
			 Valley, which provides products, technologies, and services that enable NASA
			 missions and expand human knowledge.
				(B)the Dryden Flight Research Center, the
			 leading center for innovative flight research;
				(C)the Glenn Research Center, which develops
			 power, propulsion, and communication technologies for space flight systems and
			 aeronautics research;
				(D)the Goddard Space Flight Center, which
			 specializes in research to expand knowledge on the Earth and its environment,
			 the solar system, and the universe through observations from space;
				(E)the Jet Propulsion Laboratory, the leading
			 center for robotic exploration of the Solar System;
				(F)the Johnson Space Center, which manages the
			 development, testing, production, and delivery of all United States human
			 spacecraft and all human spacecraft-related functions;
				(G)the Kennedy Space Center, the gateway to
			 the Universe and world leader in preparing and launching missions around the
			 Earth and beyond;
				(H)the Langley Research Center, which
			 continues to forge new frontiers in aviation and space research for aerospace,
			 atmospheric sciences, and technology commercialization to improve the way the
			 world lives;
				(I)the Marshall Space Flight Center, a world
			 leader in developing space transportation and propulsion systems that
			 accelerate exploration and scientific discovery, including the Michoud Assembly
			 Facility, which has been a world-class facility since 1961 for fabrication of
			 large space structures, including the Saturn V and the Space Shuttle External
			 Tank, and which will have a critical role in the Constellation program,
			 including manufacturing major pieces of the Orion crew capsule, the Ares I
			 upper stage, and the Ares V core stage; and
				(J)the Stennis Space Center, which is
			 responsible for rocket propulsion testing and for partnering with industry to
			 develop and implement remote sensing technology;
				(18)the United States should pay tribute to the
			 National Aeronautics and Space Administration, and to its successful
			 partnerships with the space and research centers, by minting and issuing a
			 commemorative silver dollar coin; and
			(19)the surcharge proceeds from the sale of a
			 commemorative coin would generate valuable funding for the National Aeronautics
			 and Space Administration Families Assistance Fund, for the purposes of
			 providing need-based financial assistance to the families of any National
			 Aeronautics and Space Administration personnel who lose their lives as a result
			 of injuries suffered in the performance of their official duties, and for other
			 worthy and important purposes.
			3.Coin specifications
			(a)DenominationsIn commemoration of the 50th anniversary of
			 the establishment of the National Aeronautics and Space Administration, the
			 Secretary of the Treasury (hereafter in this Act referred to as the
			 “Secretary”) shall mint and issue the following coins:
				(1)$50
			 gold coinsNot more than
			 50,000 $50 gold coins, which shall—
					(A)weigh 33.931 grams;
					(B)have a diameter of 32.7 millimeters;
			 and
					(C)contain 1 troy ounce of fine gold.
					(2)$1 silver coinsNot more than 300,000 $1 coins of each of
			 the 9 designs specified in section 4(a)(3)(B), which shall—
					(A)weigh 26.73 grams;
					(B)have a diameter of 1.500 inches; and
					(C)contain 90 percent silver and 10 percent
			 copper.
					(b)Legal tenderThe coins minted under this Act shall be
			 legal tender, as provided in
			 section
			 5103 of title 31, United States Code.
			(c)Numismatic itemsFor purposes of section 5134 of title 31,
			 United States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			(d)Mintage level limitNotwithstanding the mintage level limit
			 described under section 5112(m)(2)(A)(ii) of title
			 31, United States Code, the Secretary may mint and issue not more than 300,000
			 of each of the 9 $1 coins authorized to be minted under this Act.
			4.Design of coins
			(a)Design requirements
				(1)In generalThe design of the coins minted under this
			 Act shall be emblematic of the 50 years of exemplary and unparalleled
			 achievements of the National Aeronautics and Space Administration.
				(2)Designation and inscriptionsOn each coin minted under this Act, there
			 shall be—
					(A)a designation of the value of the
			 coin;
					(B)an inscription of the year
			 2008; and
					(C)inscriptions of the words
			 Liberty, In God We Trust, United States of
			 America, and E Pluribus Unum, and such other
			 inscriptions as the Secretary may determine to be appropriate for the designs
			 of the coins.
					(3)Coin images
					(A)$50 coins
						(i)ObverseThe obverse of the $50 coins issued under
			 this Act shall bear an image of the sun.
						(ii)ReverseThe reverse of the $50 coins issued under
			 this Act shall bear a design emblematic of the sacrifice of the United States
			 astronauts who lost their lives in the line of duty over the course of the
			 space program.
						(iii)High reliefThe design and inscriptions on the obverse
			 and reverse of the $50 coins issued under this Act shall be in high
			 relief.
						(B)$1 coins
						(i)ObverseThe obverse of the $1 coins issued under
			 this Act shall bear 9 different designs, each of which shall consist of an
			 image of 1 of the 9 planets of the solar system, including Earth.
						(ii)ReverseThe reverse of the $1 coins issued under
			 this Act shall bear different designs, each of which shall be emblematic of the
			 contributions of the research and space centers, subject to the following
			 requirements:
							(I)Earth coinThe reverse of the $1 coins issued under
			 this Act which bear an image of the Earth on the obverse shall bear images
			 emblematic of, and honoring, the discoveries and missions of the National
			 Aeronautics and Space Administration, the Mercury, Gemini, and Space Shuttle
			 missions and other manned Earth-orbiting missions, and the Apollo missions to
			 the Moon.
							(II)Jupiter coinThe reverse of the $1 coins issued under
			 this Act which bear an image of the planet Jupiter on the obverse shall include
			 a scientifically accurate depiction of the Galilean moon Europa and depict both
			 a past and future mission to Europa.
							(III)Saturn coinThe reverse of the $1 coins issued under
			 this Act which bear an image of the planet Saturn on the obverse shall include
			 a scientifically accurate depiction of the moon Titan and depict both a past
			 and a future mission to Titan.
							(IV)Pluto (and other dwarf planets)
			 coinThe reverse of the $1
			 coins issued under this Act which bear an image of the planet Pluto on the
			 obverse shall include a design that is emblematic of telescopic exploration of
			 deep space by the National Aeronautics and Space Administration and the ongoing
			 search for Earth-like planets orbiting other stars.
							(4)Realistic and scientifically accurate
			 depictionsThe images for the
			 designs of coins issued under this Act shall be selected on the basis of the
			 realism and scientific accuracy of the images and on the extent to which the
			 images are reminiscent of the dramatic and beautiful artwork on coins of the
			 so-called Golden Age of Coinage in the United States, at the
			 beginning of the Twentieth Century, with the participation of such noted
			 sculptors and medallic artists as James Earle Fraser, Augustus Saint-Gaudens,
			 Victor David Brenner, Adolph A. Weinman, Charles E. Barber, and George T.
			 Morgan.
				(b)SelectionThe design for the coins minted under this
			 Act shall be—
				(1)selected by the Secretary, after
			 consultation with the Administrator of the National Aeronautics and Space
			 Administration and the Commission of Fine Arts; and
				(2)reviewed by the Citizens Coin Advisory
			 Committee.
				5.Issuance of coins
			(a)Quality of coinsCoins minted under this Act shall be issued
			 in proof quality only.
			(b)Mint facilityOnly 1 facility of the United States Mint
			 may be used to strike any particular combination of denomination and quality of
			 the coins minted under this Act.
			(c)Period for
			 issuanceNotwithstanding any other provision of law, including
			 section 7(d), the Secretary—
				(1)may accept orders
			 for the coins authorized under this Act during the period beginning on January
			 1, 2008 and ending on December 31, 2008; and
				(2)may mint and
			 issue such coins required to fulfill such orders during the period beginning on
			 January 1, 2008 and ending on December 31, 2009.
				(d)Exception to
			 program limitationNotwithstanding any other provision of law,
			 the minting or issuance of coins under this Act in 2009 does not—
				(1)preclude the
			 Secretary from including a surcharge on the issuance of any other commemorative
			 coin minted or issued in 2009; and
				(2)be counted
			 against the annual 2 commemorative coin program minting and issuance limitation
			 under section 5112(m)(1) of title 31, United States Code.
				(e)Issuance of
			 gold coinsEach gold coin minted under this Act may be issued
			 only as part of a complete set with 1 of each of the 9 $1 coins minted under
			 this Act.
			6.Sale of coins
			(a)Sale priceThe coins issued under this Act shall be
			 sold by the Secretary at a price equal to the sum of—
				(1)the face value of the coins;
				(2)the surcharge provided in section 7(a) with
			 respect to such coins; and
				(3)the cost of designing and issuing the coins
			 (including labor, materials, dies, use of machinery, overhead expenses,
			 marketing, and shipping).
				(b)Prepaid orders
				(1)In generalThe Secretary shall accept prepaid orders
			 for the coins minted under this Act before the issuance of such coins.
				(2)DiscountSale prices with respect to prepaid orders
			 under paragraph (1) shall be at a reasonable discount.
				(c)PresentationIn addition to the issuance of coins under
			 this Act in such other methods of presentation as the Secretary determines to
			 be appropriate, the Secretary shall provide, as a sale option, a presentation
			 case which displays the $50 gold coin in the center, surrounded by the $1
			 silver coins in elliptical orbits. All such presentation cases shall bear a
			 plaque with appropriate inscriptions that include the names and dates of the
			 spacecraft missions on which United States astronauts lost their lives over the
			 course of the space program and the names of such astronauts.
			7.Surcharges
			(a)In generalAll sales of coins minted under this Act
			 shall include a surcharge as follows:
				(1)A surcharge of $50 per coin for the $50
			 coin.
				(2)A surcharge of $10 per coin for the $1
			 coin.
				(3)A surcharge of $1 per coin for any bronze
			 duplicate minted under section 8.
				(b)DistributionSubject to
			 section
			 5134(f) of title 31, United States Code, all surcharges
			 received by the Secretary from the sale of coins issued under this Act shall be
			 promptly distributed as follows:
				(1)The first $4,000,000 available for
			 distribution under this section, to the NASA Family Assistance Fund, for the
			 purpose of providing need-based financial assistance to the families of NASA
			 personnel who lose their lives as a result of injuries suffered in the
			 performance of their official duties.
				(2)Of amounts available for distribution after
			 the payment under paragraph (1), ½ of the next $1,000,000
			 to each of the following:
					(A)The Dr. Ronald E. McNair Educational
			 (D.R.E.M.E.) Science Literacy Foundation for the purposes of improving and
			 strengthening the process of teaching and learning science, math, and
			 technology at all educational levels, elementary through college through the
			 promotion of innovative educational programs.
					(B)The Challenger Center for Space Science
			 Education, for the purposes of creating positive learning experiences using
			 space science as a theme that raise student expectations of success, fostering
			 a long-term interest in mathematics, science, and technology, and motivating
			 students to pursue careers in these fields.
					(3)The remainder of the amounts available for
			 distribution after the payments under paragraphs (1) and (2), to the Secretary
			 of the Smithsonian Institution for the preservation, maintenance, and display
			 of space artifacts at the National Air and Space Museum (including the Steven
			 F. Udvar-Hazy Center).
				(c)AuditsThe NASA Family Assistance Fund, the Dr.
			 Ronald E. McNair Educational Science Literacy Foundation, the Challenger Center
			 for Space Science Education, and the Secretary of the Smithsonian Institution
			 shall be subject to the audit requirements of
			 section
			 5134(f)(2) of title 31, United States Code, with regard to the
			 amounts received under subsection (b).
			(d)LimitationNotwithstanding subsection (a), no
			 surcharge may be included with respect to the issuance under this Act of any
			 coin during a calendar year if, as of the time of such issuance, the issuance
			 of such coin would result in the number of commemorative coin programs issued
			 during such year to exceed the annual 2 commemorative coin program issuance
			 limitation under section 5112(m)(1) of title 31,
			 United States Code (as in effect on the date of enactment of this Act). The
			 Secretary may issue guidance to carry out this subsection.
			8.Bronze duplicatesThe Secretary may strike and sell bronze
			 duplicates of the $50 gold coins authorized under this Act, at a price
			 determined by the Secretary to be appropriate. Such duplicates shall not be
			 considered to be United States coins and shall not be legal tender.
		
	
		
			Passed the Senate
			 June 19, 2008.
			
			Secretary
		
	
	
	
